Taltapebeo, J.
This is an action brought in the name of the State to recover from the defendants the sum of seven hundred and fifty dollars, the amount of a recognizance bond executed by Sypher as principal, and by J. L. Petit as his surety, conditioned for the appearance before a justice of the peace of the parish of Iberville, to undergo a preliminary examination on a charge of “enticing away from defendant, H. E. Moore’s plantation, certain freedmen laborers,” which bond, it is alleged, was declared forfeited by the failure of the accused party to appear.
The defendants set up exceptions, in which they allege various nullities in the proceedings taken against them, and disclaim any liability on the bond sued upon.
The exceptions were sustained in the Court below, and judgment rendered in favor of the defendants.
The plaintiff has appealed.
The bond is obviously defective, and cannot be enforced. It specifies no offense known to our law. No time is fixed for the appearance of the defendant, and no place is designated at which he is to appear. One of the conditions is, that the accused “ shall well and faithfully appear and answer at preliminary examination before justice’s Court, when called upon to answer charges preferred as aforesaid. ”
It is not shown that the accused was notified to attend. The judgment of the lower Court was properly rendered.
It is therefore ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.